*73ON PETITION FOR REHEARING.
Beard, Justice.
This case was decided June 26, 1906, and plaintiff in error has filed a petition for rehearing. There is but one point presented by the petition, and that point was fully presented and argued at the hearing, and was considered and determined in the opinion handed down. The brief filed in support of the petition is but a reargument and presents nothing which was not considered. A rehearing is denied. Rehearing denied.
Scott, J., concurs.
Potter, C. J., being absent, did not sit.